Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first air gap is enclosed by a first sidewall of the epitaxial S/D feature and the first dielectric fin, and a second air gap is enclosed by a second sidewall of the epitaxial S/D feature and the second dielectric fin; and an etch-stop layer disposed over the epitaxial S/D feature, the first dielectric fin, and the second dielectric fin”. 

Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first channel region and the second channel region each includes a plurality of semiconductor layers interleaved with the gate stack; a first source/drain (S/D) feature and a second S/D feature disposed over the first semiconductor fin and the second semiconductor fin, respectively; and a first dielectric fin and a second dielectric fin disposed over the substrate and oriented lengthwise along the first direction, the first semiconductor fin and the second semiconductor fin are disposed between the first dielectric fin and the second dielectric fin, the first dielectric fin forms a first air gap with the first S/D feature, and the second dielectric fin forms a second air gap with the second S/D feature”. 

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “planarizing the dielectric layer until a top surface of the dielectric layer is coplanar with a top surface of the semiconductor fin; forming a trench in the dielectric layer and adjacent to the semiconductor fin; forming a dielectric fin in the trench, removing a portion of the semiconductor fin to form a source/drain (S/D) recess; and forming an S/D feature in the S/D recess, such that the S/D feature contacts a sidewall of the dielectric fin, thereby defining an air gap”. 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826